 In the Matter of GONZALEZ PADIN COMPANY INC.andUNION DEEMPLEADOS DE COMERCIO DE PUERTORico (CGT)Case No. 24-C-72.-Decided June 11,1946DECISIONANDORDEROn March 11, 1946, the Trial Examinerissued hisIntermediateReport in the above entitled proceeding, finding that the respondent hadengaged inand was engaging in certainunfair labor practices, andrecommending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter the respondent filed exceptions to the IntermediateReport anda supporting brief.The Board has considered the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the IntermediateReport, the respondent's exceptions and brief, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the additions hereinafter set forth.The Trial Examiner considered it unnecessary to determine whethercommerce within PuertoRico as wellas that between Puerto Rico andoutside points, is within the scope of the Act, since he found that therespondent's operations affected commerce between Puerto Rico and theUnited States.We think it clear that commerce within Puerto Rico isincluded in the scope of the Act, and accordingly, even if the respondent'simports from the United States be ignored, jurisdiction is well founded.'The Board is empowered to prevent unfair labor practices "affectingcommerce," and Section 2 (6) of the Act defines "commerce" to in-clude "trade, traffic, commerce, transportation, or communication . . .withinthe District of Columbiaor any Territory . . ."(Emphasis sup-plied.)Puerto Rico is, as we have heretofore held, a "Territory" withinthemeaning of the termas used inSection 2 (6) of the Act.2'Matter of The Chase NationalBankof theCityofNew York,San Imam,PuertoRico,Branch,63N. L. R. B. 656, 662-663.2Matter ofRonricoCorporation, et al,53 N. L R B 1137.68 N. L. R. B., No. 75.520 GONZALEZ PADIN COMPANY, INC.521The respondent's contentions that the Act can have no applicationto its employees engaged in local delivery operations, and that a failureto show that the discharge of Jose Robles or the labor dispute whichmight ensue therefrom affect commerce directly, is fatal to jurisdiction,are plainly without merit .3ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Gonzalez Padin Company,Inc.,San Juan, Puerto Rico, and its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Discouraging membership in Union de Empleados de Comerciode Puerto Rico (CGT), or any other labor organization of its em-ployees, by discharging or refusing to reinstate any of its employees,or by discriminating in any othermanner inregard to their hire andtenure of employment, or any term or condition of their employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization to formlabor organizations, to join or assist Union de Empleados de Comerciode Puerto Rico (CGT), or any other labor organization, to bargaincollectively through representatives of their own choosing, and to en-gage in concerted activities, for the purpose of collective bargaining, orother mutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Jose Robles immediate and full reinstatement to hisformer or a substantially equivalent position without prejudice to hisseniority and other rights and privileges ;(b)Make whole Jose Robles for any loss of pay he may have sufferedby reason of the respondent's discrimination against him, by payment tohim of a sum of money equal to the amount he normally would haveearned as wages from November 14, 1944, to the date of the respondent'soffer of reinstatement, less his netearnings during saidperiod ;(c)Post immediately at its store at San Juan, Puerto Rico, copiesof the notice in the form attached to the Intermediate Report, marked"Appendix A."4 Copies of said notice, accompanied by a Spanish trans-lation thereof, to be furnished by the Chairman of the Puerto Rico Labor7N. L. R. B.v Jones&LaughlinSteel Corp.,301U.S. 1; andN.L. R. B. v.Tex-O-KanFlourMills Company,122 F.(2d) 433(C. C. A. 5).4Said notice,however, shall be, and it herebyis,amended by striking from the first para-graphthereof the words "Recommendations of A Trial Examiner,"and substituting in lieuthereof the words"A Decision and Order." 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelations Board as Agent of the National Labor Relations Board, shall,after being duly signed by the respondent's representative be postedby the respondent immediately upon receipt thereof, and maintained byitfor sixty (60) consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the respondent to insure that saidnotices are not altered, defaced, or covered by any other material ;(d)Notify the Chairman of the Puerto Rico Labor Relations BoardasAgent for the National Labor Relations Board, in writing, withinten (10) days from the date of this Order, what steps the respondent hastaken to comply herewith.INTERMEDIATE REPORTMr. Vincent M. Rotolo,for the Board.Messrs. Rafael A. GonzalezandHector Gonzalez Blanes,of San Juan, PuertoRico, for the respondent.STATEMENT OF THE CASEUpon a charge duly filed on November 15, 1944, by Union De Empleados deComercio de Puerto Rico (CGT), herein called the Union, the National LaborRelations Board, herein called the Board, by its Regional Director for the Twenty-fourthRegion (San Juan, Puerto Rico),1 issued its complaint dated January 4,1946, against Gonzalez Padin Company, Inc., herein called the respondent, allegingthat the respondent had engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (1) and (3) and Section 2 (6)and (7) of the National Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint accompanied by notice of the hearing were duly servedupon the respondent and the Union.With respect to the unfair labor practices, the complaint alleged in substance thatthe respondent on or about October 14, 1944, discharged and thereafter failed andrefused to reinstate Jose Robles, because of his union and concerted activities, andby such conduct engaged in unfair labor practices within the meaning of Section8 (1) and (3) of the Act.The respondent in its duly filed answer to the complaint denied that it hadengaged in any unfair labor practices, and alleged that Robles was discharged fromits employ for proper cause.Pursuant to notice, a hearing was held on February 4, 5, and 6, 1946, at SanJuan, Puerto Rico, before the undersigned, Arthur Leff, the Trial Examiner dulydesignated by the Chief Trial Examiner. The Board and the respondent wererepresented at the hearing by counsel. Full opportunity to be heard, to examine andcross-examinewitnesses, and to introduce evidence bearing on the issues wasafforded all parties.Near the close of the hearing, the undersigned granted amotion made by counsel for the Board to conform the pleadings to the proof asto dates, the spelling of names, and like minor variances. The parties did not availthemselves of the opportunity afforded them to present oral argument before, orto file briefs with the undersigned.'The Board has designated the Chairman of the Puerto Rico Labor Relations Board as itsRegional Director with authority to exercise the power of such office. GONZALEZPADIN COMPANY, INC.523Upon the entire record of the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTGonzalez Padin Company, Inc., a Puerto Rico corporation, operates a depart-ment store in Puerto Rico, It maintains its principal store, which is the only storeinvolved in this proceeding at San Juan and branch stores at Ponce and Mayaguez ;italso has a purchasing office in the United States. In Puerto Rico it acts as theexclusive sales agent or dealer for a number of companies located in the UnitedStates, among them Remington Typewriter Co., American Safety Razor Corp, andInternational Philco Corp. During 1945, it sold merchandise valued at approximately$2,000,000.Approximately 80 percent of the merchandise sold was purchased inand imported from the United States, the dollar value of such imported mer-chandise being in excess of $1,300,000.Although originally admitting that it was engaged in commerce within the mean-ing of the Act, the respondent near the close of the hearing, altered its positionin this regard, and contended that the Board had no jurisdiction over the subjectmatter in this case on the ground that the respondent does not, in the course of itsbusiness operations, export any goods outside Puerto Rico. But while it is truethat the respondent exports none of the merchandise that it buys, the record showsthat the greater part of the merchandise sold, which is substantial in volume, isimported from the United States The Board's jurisdiction is tested by the effectof the respondent's operations on commerce. Imports are as much a part ofcommerce as are exports .2 Clearly, if a strike of the employees of the respondent'sstore should lead to the closing of its doors and stop the sale of merchandise, itwould soon obstruct and burden commerce by impeding the free flow of suppliesnot only within Puerto Rico but from the States of the United States to PuertoRico as well InMatter of Ronrico Corporation,53N. L. R. B. 1137, the Boarddecided that Puerto Rico is included within the term "territory" in Section 2 (6)of the At and that the Board's jurisdiction embraces unfair labor practices affect-ing commerce between Puerto Rico and points outside Puerto Rico. Since it ishere concluded that the respondent's operations affect commerce between PuertoRico and points outside Puerto Rico, it is found, contrary to the respondent'scontention, that the respondent is engaged in commerce, within the meaning of theAct .3II.THE ORGANIZATION INVOLVEDUnion de Empleados de Comercio de Puerto Rico, affiliated with ConfederationGeneral de Trabajadores de Puerto Rico, is a labor organization admitting tomembership employees of the respondent2See NL. R B. v McGough Bakeries Corp,153 F (2d) 420 (C. C A5),N L R B vRichter's Bakery,140 F (2d) 870(C.C A5), cert denied 322 U. S. 574;N. L R B v.Suburban Lumber Co.,121 F (2d) 829 (C C A. 3), cert. den. 314 U. S 693, N LR B vJ L. Hudson Co.,135 F (2d) 380 (C C A 6), cert den. 320 U. S 740, JL. Brandeis &Sons vN. L. R. B.y142 F. (2d)977(C. C. A. 8),cert.den. 323 U.S.758;Matter of Hale BrothersStores, Inc., 62 N.L.R. B. 367.2 In view of this conclusion,it is considered unnecessary, as the Board considered it un-necessary in theRonricocase,to decide whether Congress intended to include within the scopeof theAct, commerce withinPuertoRico as well as that between Puerto Rico and outside points. 524DECISIONS OF NATIONALLABOR RELATIONS BOARDM. THE UNFAIR LABOR PRACTICESThe discriminatory discharge of lose Robles41.The issuesJoseRobles, employed at the respondent's San Juan store as a messenger-laborer,was discharged by the respondent on October 14, 1944. The complaintalleges that the discharge was effected because of Robles' union activities Therespondent in its answer alleges that it was ignorant of Robles' union activities,and asserts that "Robles was discharged because he refused to perform his dutiesin a workmanlike manner and insisted on using the working hours for his ownprivate benefit and to the detriment of the employer corporation."2.Robles' employment historyBefore joining the respondent, Robles was engaged in buyingand selling usedboxes and crates. His work brought him into contact with the respondent. In 1935,he made an arrangement with the then head of the respondent's delivery depart-ment to help load and unload trucks that called at the respondent's store. For theseservices he received empty boxes and crates which he sold,and, inaddition, aweekly voucher calling for the payment to him of several dollars in cash. Thisarrangement continued until Christmas of 1935 or 1936 when Robleswas hired as afull-time substitute employee in the respondent's delivery department. There Roblesperformed the usual duties of a messenger and delivery clerk such as runningerrands and delivering merchandise both inside and outside the storeHe wascompensated at the rate of from 4 to 5 dollars weekly. He was also afforded anopportunity to augment his meagerearningsby being permitted during workinghours,when work was slack, to remove from the store and to sell the store'ssurplus boxes, crates, and cartons, retaining the proceeds. Although classified as a"substitute,"Robles' job proved to be a steady one He continued nominally toretain his substitute status until 1942 when he was changed on the respondent'srecords from a substitute to a permanent employee Robles' altered status involvedno change in his duties; the only discernable difference in his relationship to therespondent was that now he punched a time card and received his weekly payenvelope rather than by voucher.Robles' change of status from a substitute to a permanent employee was effectedby Salvadore Gonzalez, the respondent's office manager in charge of employment,who, according to Robles' credited and undenied testimony, called Roblesinto hisoffice and told 'him "You are going to work as a regular employee making $1more and you will always take care of yourself with the boxes when you have hoursthat there is not much work in the store." At that time, Robles' weekly wages wereincreased to $6. At various times thereafter, Robles received further increases, noneofwhich, however, were individual meritincreases,and he wasearning $10 aweek at the time of his discharge in 1944.During his tenureas a permanentemployee, Robles was permitted by Angel Rolan,an officer of the respondent and the generalmanagerof that division of the storewhich included the delivery department,as wellas by Luis Hernandez, the foremanRobles' full name is Jose Robles Gines. Puerto Rico generally follows the Spanish customof using the mother's surname as the last name and the father's surname as the penultimatename. Individuals are ordinarily referred to by their father's surname.In the interest ofsimplicity,wherever any witness is referred to in the record by both names,the penultimatename will be used to describe him in this report. GONZALEZ PADIN COMPANY, INC.525of the delivery department and Robles' immediate supervisor, to continue his priorpractice of removing surplus boxes and crates from time to time during workinghours.Hernandez, called as a witness by the respondent, testified, and it is found,that at various times throughout this period, perhaps once a week or once in 2weeks, Rolan or Hernandez would give Robles empty crates and boxes, and onsuch occasions would permit him during working hours to remove them from thestore for the purposes of sale. The privilege granted Robles was, however, notwithout its limitations. Robles was prohibited from removing any boxes or crateson company time except when specifically authorized. There is evidence, credited bythe undersigned, that on occasions during the course of his employment Roblesexceeded the limits of his privilege by removing boxes and crates without expresspermission. To what extent Robles engaged in such unauthorized conduct is not clearin the record.5 It is clear, however, that although Robles' supervisors, Hernandezand Rolan, were aware that Robles at times engaged in this unauthorized conduct,and on occasions criticized him for it, they did not consider this of sufficient con-sequence to warrant their taking disciplinary action. Both Hernandez and Rolanadmitted that they never reported these incidents to the office; that they neitherrecommended nor were consulted with respect to Robles' discharge ; and, morespecifically, that they never informed nor discussed with Gerardo Moledo, whothe respondent contends was alone responsible for the discharge, that Robles hadever removed boxes or crates without permission.There is no evidence in the record establishing that during the last month ofhis employment, Robles on any specific occasion removed boxes and crates fromthe store when not permitted to do so by either Rolan or Hernandez.3.Robles' activities on behalfof the UnionIn the latter part of September 1944, the Union launched a campaign to organizeemployees of the department stores located in the vicinity of the respondent's SanJuan store. Robles became interested in the Union at that time, was the first ofthe respondent's employees to join, and thereafter assumed the leadership inorganizing employees at the respondent's store. He distributed union applicationforms to employees, usually on the Square just outside the respondent's store, wherethe employees would gather during non-working hours, but in some instancesinside the store, and also collected signed applications inside the store. In all,Robles, prior to the termination of his employment, received and transmitted tothe union organizer 35 signed application forms.6 Robles' solicitation activities,above described, were conducted during the 2-week period preceding his discharge.?SThe testimony ar' duced by the respondent on that point was vague and general. Hernandez,the respondent's principalwitness onthis phase of the case, testified that he had observed"several" suchoccasions,but he refusedto define "several" beyond saying that it was morethan one. He could recall specifically only one such occasion, when Robles had removed abox whichHernandezhad promised to a lady, but he was certain that there were othersHernandez furthertestifiedthat he had spoken to Robles about it on "several" occasions, thelast time about a monthbeforeRobles' discharge.6 The respondent has about150 employeesat its San Juan store.1Thefindings herein made concerningRobles'union activities,although based largely uponhis own uncontested testimony,are also supported in substantialrespects by the testimony offour otheremployeewitnesses,including one called bythe respondent.Further, itwasstipulated that if the union organizer were called as a witness, he would testify that prior toOctober 14, 1944,he received 35 applications from Robles. 526DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.Events on the day of thedischargeAt the time Robles was engaged in his solicitation activities he carried theunion application forms in the rear pocket of his trousers.8Robles testified thatduring the period of his employment,various department heads, each anxious tomake sure that his deliveries were promptly attended to and not withheld in favor ofothers, would at times remove the papers which Robles carried in his pocket for thepurpose of determining what delivery receipts Robles held for them. On Saturdayafternoon,October 14, 1944, Roblesfurther testified,Alberto Gonzalez,a depart-ment head and an officer of the respondent,while looking for his delivery receipts,removed from Robles'pocket the union application forms. As to what followed,Robles' testimony(as interpreted from Spanish)isset out below:He [AlbertoGonzalez]took them out. He asked,"Is this mine?"I said, "No,these are application blanks for entrance to the Union of CommercialEmployees."And thenhe said to me, "Are you a top leader in theCGT?" AndI answered,"I am a leader looking for justice for us since there is none here for theworkers."Thenhe answered me and said, in a loud voice,in a very angry atti-tude,"If the Union can'tdo anything for you, what can you do yourselfalone for it."Alberto Gonzalez denied that he had ever seen any union application formsor ever had a conversation with Robles concerning labor unions and further deniedthat he had ever searched Robles' pockets. On cross-examination he conceded,however,that it was his custom personally to follow up Robles for the return ofhis delivery slips and that he was interested in the papers that Robles carried about.Gonzalez from his demeanor on the witness stand did not impress the undersignedas a trustworthy witness .9 Robles, on the other hand,impressed the undersignedas a generally veracious,albeit an unlettered and not too articulate witness, whoseover-all testimony was supported by convincing detail and other corroborating cir-cumstances in the record.Moreover,Robles' testimony concerning his conversationwith AlbertoGonzalez was in part corroborated by another witness.10 Althoughthe undersigned believes that Robles' account of what was said may have beensomewhat embellished by an exaggerated consciousness of his own importance inhis role as union leader,he is nevertheless convinced from all the testimony andfrom his observation of the witnesses that Robles did have a conversation withGonzalez concerning the Union at the time in question and thatAlbertoGonzalezwas then aware of Robles' union activities It is so found.118Robles' testimony to this effect was corroborated by Jaime Santana,a witness for therespondent, who testified that he frequentlysaw themthere duringthatperiod.Robles did notwear a coat while at work.*Gonzalez'manner while testifying was belligerent; the form of his answers was that ofone who "doth protest too much", and his denials lacked the ring of sincerity.10 PrimitivoQuinones, employed at that time by the respondentas a tailor,testified thatfrom his work station located on a balcony approximately 20 feet above the place where theconversation occurred, he overheard Alberto Gonzalez on the day of Robles' discharge addressRobles in an irate manner on the subject of the Union. Concerning the precise words used,Quinones' testimony was somewhatat variancefrom that of Robles'. AccordingtoQuinones'testimony, as translated, Gonzalez told Robles that "since the union won't do anything forthem, for them to strike out for themselves."iiAnother Board witness, Pedro Rodriguez, testified that on the afternoonofRobles' dis-charge, he overheard Salvadore Gonzalez, the respondent's office manager,inquire of employeeJaime Santana, whether Robles had givenSantana anapplication card. BothGonzalez andSantana denied that any suchincidenthad occurred. Santana, particularly, impressed theundersigned as a ciec'ible witness, and the undersignedon the basis of his appraisal of thequality and quantity of the conflicting testimony, creditsthe denials, rejecting the testimonyofRodriguez. GONZALEZ PADIN COMPANY, INC.527The conversation above related occurred at about 2:30 or 3 p. m , approximatelyat the time that the weekly pay envelopes were being distributed to the employees.Shortly thereafter, Robles received his pay for the week ending October 14. Withithe received his time card for the week from October 16 to 21 12At about 5 or 5:30 that afternoon, upon his return from a delivery errand, Fore-man Hernandez summoned him and handed him an envelope containing a letterand four $10 bills. The letter, dated October 14, 1944, read as follows :DEAR MR. RoBLES : We regret to inform you that we have decided to discon-tinue the position which you have been occupying up to now.Enclosed please find $40 00 which is a month's pay granted by law.Very truly yours,GONZALEZ PADIN COMPANY, INC.Itwas conceded that the "law" referred to in the letter was an Act of thePuerto Rican legislature,13 the provision of which, pertinent to this case, providethat an employeehired for an indeterminate periodwho shall be discharged from his workwithout just cause14shall have the right to receive from his employer, in addi-tion to the salary which he shall have earned, a sum equivalent to one month'swork as liquidated damages.Hernandez informed Robles that he did not know why Robles was being dis-charged, and suggested that Robles call at the office. Upon inquiry there, SalvadoreGonzalez told Robles, "I don't know what is going on with you. I am just be-ginning to find out about it. Go and ask Moledo." Calling on Gerardo Moledo, therespondent's cashier, Robles again failed to receive any explanation for his dis-charge;Moledo's only answer was, "We don't need you any more. We are throughwith you. You will ask Alberto that knows about it Finally, as suggested by Moledo,Robles went to see Alberto Gonzalez and said, "Alberto, what is going on? I havebeen fired You know, I just came back from work and I find this surprise here."To this Alberto Gonzalez replied, "Well, let it not be a surprise to you and go tothe CGT and ask them for a job."155.Therespondent's contentions concerning the discharge ofRobles and evaluation of evidence related theretoNotwithstanding the explicit reason ascribed therefor in the discharge notice, therespondent did not contend at the hearing that Robles was released because his jobhad been discontinued. Such a contention could not have been validly urged, for the12Each Saturday, the respondent's employees received their time cards for the followingweek. They would carry these about on their person and turn themin atthe end of the weekwhich they covered. The time cards for the succeeding week are prepared at the cashier'soffice on Fridayafternoon11 The Act is known as Law No 43, approved April 28, 1930, as amended by Law No. 84,approved May 11, 1943.14Emphasis supplied.is-The findingsmade above concerning Robles' conversation with the various members ofthe respondent's supervisory and executivepersonnel which followed the receiptby him ofthe discharge notice are based upon Robles' credited and, in that respect,substantially un-contradicted testimony.Hernandez,Moledo, and Salvadore Gonzalez, while testifying, eachadmittedthatthe conversationswith him occurredsubstantially as testifiedtobyRobles.Alberto Gonzalezwas not specifically questioned concerning his conversation with Robles atthat time, although in response to a general question not related to this specific incident, hedid testify that he "never had any conversationwithJoseRobles in relation to labor unionsor his joining a union or his campaigning for a union in Gonzalez Padin, Incorporated." 528DECISIONS OF NATIONALLABOR RELATIONS BOARDiespondent's own records conclusively show thatthe job was not discontinued andthatRobles was replaced the following Monday.Nor did the respondentat the hearingrely on theallegation of its answerwhich asserts as one ofthe reasonsfor the discharge that "Robles refused toperform his duties in a workmanlikemanner." Indeed, the testimony of the respon-dent's own witnesses is to the contrary. Hernandez, Robles' immediate supervisor,and Rolan, his general supervisor, both conceded while testifying that Robles was agood worker.The respondent based its defense upona single ground.It claimedthat Robleswas discharged by Moledo its cashier,16 because he wasusing company time toremove empty boxes and crates from the store for hisown use.It asserted thatthe discharge decision was made by Moledo, and by Moledo alone, who actedwithout informing or consulting any othersupervisororexecutiveof therespondent.Moledo testified that about once a week during the 3 or 4 weekspreceding thedischarge, he had observed Robles on thestreetcarting away empty boxes; thaton each of these occasions he had directed Robles' attention to the fact that Robleswas on company time which was to be used exclusively for the respondent'sbusiness; that he had no knowledge then, although he did now, of any arrange-ment which permitted Robles to remove and sell boxes on the respondent's time 17that he last observed Robles engagedin suchactivityon the morningof the daypreceding the discharge; that at that time he finally decided to discharge Robles;and that pursuant to that decision, which he in themeantimecommunicated neithertoRobles nor to any of the respondent's supervisors or officials, he caused to beprepared and delivered to Robles on the following afternoon the discharge noticewhich has been set out above. Moledo admitted that he had never received anycomplaints concerning Robles from either Hernandez or Rolan, theforeman andsupervising officer, respectively, of the delivery department. He testified (althoughnot uniformly) that onat least someof the occasions when he spoke to Robles abouthis improper use of company time, Robles advised him that he had received per-mission to remove the boxes. Yet he admitted that he made no investigation todetermine whether Robles in fact had received such permission; he explained thisonly by saying that he "wasn't interested." He further admitted that neither beforenor after the discharge did he inform Robles of the reason which he now assertsmotivated his action. According to his own testimony, the only reason he gaveRobles for the discharge was that "we didn't need him any more."Robles, on the other hand, could not recall ever meeting Moledo on the streetwhile engaged in carrying away empty boxes and crates, and testified that, in anyevent,Moledo never complained to him about this practice.The undersigned was not impressed by Moledo's testimony as to the circum-stanceswhich led him to prepare the dischargenotice.Moledo's testimony con-cerning his meetings with Robles was vague, incomplete, and lacking in detail.He was indefiniteas tothe occasions and number of times that he spoke to Roblesis There is testimony indicating that Moledo,as cashier,isalsoan officer of the re-spondent;this testimony is accepted as fact even though a written commerce statementsubmittedby therespondent listing its officers does not include Moledo's name.ivMoledo's testimony on that point was as follows:By counsel for the respondent:Q. Do you have any knowledge of an agreement to give him [Robles] empty boxes andcrates and let him have boxes and crates delivered and sold oil Gonzalez Padin's time?A. No, sir.-Q. Do you haveany knowledge of it?A. At that time,no.From what I have heard after that, yes. GONZALEZ PADIN COMPANY, INC529His account as to what was said was contradictory; at two points in his testimonyhe stated that at least on certain occasions when he reproached Robles for usingcompany time to remove the boxes, Robles' answer was that he had authority todo so; but at an intervening point he stated that on these occasions Robles saidabsolutely nothing and merely "looked at [him] in a very bad way" Whileadmitting that he had observed Robles engaged in like activity "lots of times"between 1942 and September 1944, conduct which he testified he had consideredimproper all along,Moledo was unable to explain satisfactorily why he hadrefrained from speaking to Robles about it prior to September 1944 and why hehad abstained altogether from discussing the matter with Robles' foreman ordepartment head.'8But the implausibility inherent in Moledo's testimony concerning the reason forthe discharge goes even deeper. As cashier charged with the responsibility ofmaking the final payment and preparing the discharge papers, Moledo was theperson through whom all discharges, whatever their origin, were channelized.Moledo, however, was not the officer charged with supervision of the delivery de-partment; this fell under the jurisdiction of Rolan who held the corporate officeof secretaryWhile all of the respondent's officers had the right to discharge, it wasa general, although perhaps not invariable practice in the respondent's organizationtohave final discharge action withheld until the case had first been submittedtoPersonnelManager Salvadore Gonzalez who would conduct an investigationinto the facts before a final decision was reached. According to Moledo, thisprocedure was not followed in the case of Robles. Nor did Moledo, according tohis own testimony, make any effort to ascertain whether Robles had received per-mission to remove the boxes, even though, as he twice testified, Robles had informedhim that such permission had been granted This is particularly significant in viewof the fact that Moledo did not claim, and the record fails specifically to establish,that Robles had no permission from Rolan or Hernandez to remove the boxes andcrates at the time Moledo says he reprimanded Robles for using company timefor such purposes. If Moledo had been genuinely concerned about Robles' allegedimproper use of company time, it is unreasonable almost to the point of absurdityto believe that he would not under such circumstances at least have called thematter to the attention of Robles' supervisors, one of whom was an officer of therespondent directly charged with the supervision of the delivery department Andit is no more reasonable to believe that the now asserted reason would have beenwithheld from Robles by Moledo and,other officials of the respondent at the timeof his discharge, had Robles in fact been discharged for that reason Nor is it likelythatMoledo would have referred Robles to Alberto Gonzalez for an explanationof his discharge, if, in fact, he had personally discharged Robles for the reasonwhich he nowasserts.Not only was the now asserted reason unmentioned at the time of the discharge,but,whatismore significant,the reasonthen given in the discharge notice, namelythatRobles' job had been discontinued, was an entirely different oneMoreover,the payment to Robles of an extra month's pay "granted by law" carried with itan implicit admissionthat the discharge was, in the words of the statute, "withoutjustcause."In thisconnectionthe undersigned has not overlooked Moledo's testi-mony that the noticeused was a commonform which might be used by the respon-18Moledo's explanation that he found Robles using company time more often in September1944than before is entirely unconvincing in thelight of Hernandez' creditedtestimony, earlieradvertedto, indicating that during the period of Hernandez'supervisionRobles was givenpermission to remove boxes about once a week.AccordingtoMoledo's own testimony, he didnot during the mouth preceding the discharge observe Robles doing it more often than that. 530DECISIONS OF NATIONAL LABORRELATIONS BOARDdent even in caseswherean employeewas discharged for cause. The record showsthat other employees actually discharged for cause by the respondent were notpaida month's wages. Salvadore Gonzalez testified, at variance with Moledo, thatwhere the respondent discharged employees for cause it would, as a general rule,not statein the discharge notice, "enclosed please find month's pay granted bylaw."19He testified further that the form of discharge notice given to Robles wasone used only in the followingsituations:(a)where there were no reasons forthe discharge except that no further employment was available, and (b) where,although there was a reason for the discharge, the respondent did not care todisclose that reason, or did not "want it to go any further." In the case of Robles,the respondent offered no explanation for not caring to disclose the reason orallowing the matter to go any further,eventhough the assertedreason, if a validone,would clearly have excused it from any legal obligation to pay Robles onemonth's termination wages.Upon consideration of all the evidence the undersigned is convinced, and finds,that Robleswas not infact discharged for the reason assigned by Moledo in histestimony,which the undersigned does not credit 20 The underlying motive andreasonfor the dischargemustbe sought elsewhere.6.ConclusionDuring the 2weeks ofactivitywhich preceded Robles' discharge,the uniondrive, in which Robles was a leader, had made substantial progress, and the respon-dent had reason tofearthat, if permitted to continue undisturbed, it might soonresult in the successful organization of its employeesNotwithstandingMoledo'sdenial, it is clear, and it is found, that the respondent had knowledge that Robleswas identified with the Union's organizational efforts. As has been found above,Alberto Gonzalez became aware, if he were not already aware of Robles' leadingorganizational role, in the course of his conversation with Robles which precededthe discharge by several hours. Nor does the finding of knowledge on AlbertoGonzalez' part rest on this incident alone It is also confirmed and supported byAlbertoGonzalez' statement to Robles made immediately after the discharge:"Well, let it not be a surprise to you and go to the CGT and ask for a job," astatement which Alberto Gonzalez did not deny making. Moreover, the undeniedfact thatMoledo found it necessary or expedient to refer Robles to Gonzalezwhen Robles inquired as to the reason for his discharge can only be construed,as it is here by the undersigned, to mean that Alberto Gonzalez was a participantin, if not indeed the originator of, the discharge decision 21But Moledo's referralof Robles to Alberto Gonzalez and the latter's suggestionthat Robles "go to the CGT and ask for a job" go beyond establishing Gonzalez'connectionwith the discharge and the respondent's knowledge of Robles' unionactivities.These incidents also supply the key to the respondent's underlying motivein effectingthe discharge,disclosing,as they do, the existence of a close andiG Salvadore Gonzalez asserted that the respondent in such a notice might state that thepositionwas discontinued,but he was unable to substantiate this assertion by documentaryproof, although requested to do so. The only specific instance to which he could point wherean employee discharged for cause was given a letter similar to that received by Robles andwas paid a month's salary involved an employee suspected of gambling but against whom therespondent had no definite proof.10 On the other hand, the undersigned credits Robles' testimony that he was never criticizedor reprimanded by Moledo for using company time to remove boxes and crates.Si In light of the entire record, the testimony of Moledo and Alberto Gonzalez that theydid not conferwith eachother concerning the discharge is found implausible and is notcredited. GONZALEZ PADIN COMPANY, INC.531intimate relationship between Robles' CGT affiliation and the discharge decision. Inassessing their significance, they must be considered, not alone, but in conjunctionwith the entire pattern of events reflected by the full record of this case, includingthe timing of the discharge in relation to the Union's campaign, the payment toRobles of a month's wages required by law to be made only where the dischargewas "without just cause," the respondent's failure to state to Robles any reasonfor the discharge other than the patently false one assigned in the discharge notice,and the assignment at the hearing of an entirely different but nonetheless speciousreason. Such consideration leads to the conclusion, herein found, that the rootsof the respondent's decision to discharge Robles lay in Robles' outstanding role inthe recently irritated union movement to organize the respondent's employees and inthe respondent's determination to frustrate the development of that movement andto discourage similar activities by its employees in the future.It is found, upon the entire record, that the respondent by discharging Robleson October 14, 1944, and by failing thereafter to reinstate him, discriminated inregard to his hire and tenure of employment, thereby discouraging membership intheUnion, and interfering with, restraining, and coercing its employees in theexercise of the rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, occurring inconnection with the operations of the respondent described in Section I above, havea close, intimate and substantial relationship to trade, traffic, and commerce amongthe several States and Puerto Rico, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow thereof.V. THE REMEDYIt has been found that the respondent, for the purpose of frustrating and dis-couraging union organization among its employees, not only at the time of thedischarge but in the future as well, discriminatorily discharged Jose Robles andrefused to reinstate him because of his union activities. The respondent, having bysuch conduct violated Section 8 (1) and (3) of the Act, it will be recommendedthat the respondent pursuant to the mandate of Section 10 (c) cease and desisttherefrom. Discrimination such as was engaged in by the respondent strikes at theroots of the employee rights safeguarded by the Act and is one of the most effec-tive forms of intimidation that can be conceived.22 Moreover, it discloses a pro-pensity and a determination on the part of the respondent to engage in persistentefforts, but not necessarily by the same method, to continue to defeat self-organ-ization by its employees. Because of the respondent's unlawful conduct and itsunderlying purpose, the undersigned is convinced that the unfair labor practice com-mitted by the respondent is related to other unfair labor practices proscribedand that danger of their commission in the future is to be anticipated from therespondent's conduct in the past. The preventive purposes of the Act will bethwarted unless recommended order is coextensive with a threat. In order, there-for, to make effective the interdependent guarantees of Section 7, to prevent a re-currence of unfair labor practices, and thereby minimize industrial strife whichburdens and obstructs commerce, and thus effectuate the policies of the Act, it will22 SeeN. L. R.B. v. Entwistle ManufacturingCompany,120 F. (2d) 532, 536 (C. C. A. 4);N. L. R. B.v.Automotive Maintenance MachineryCo.,116 F. (2d) 350, 353 (C. C. A. 7).696966--46-35 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe recommended that the respondent be ordered to cease and desist from in anymanner infringing upon the rights guaranteed in Section 7 of the Act.Further, and in order to rectify the respondent's discrimination in regard to thehire and tenure of employment of Jose Robles, it will be recommended that therespondent offer him immediate and full reinstatement to his former or substantiallyequivalent position without prejudice to his seniority and other rights and privilegesItwill also be recommended that the respondent make him wholefor anyloss ofpay that he may have suffered by reason of the respondent's discrimination againsthim by payment to him of a sum of money equal to the amount he would haveearned as wages from November 14, 1944, the date to which he was given sev-erance pay under the Puerto Rico law referred to above,23 to the date of the re-spondent's offer of reinstatement less his net earnings 24 during said periodCONCLUSIONS OF LAW1.Union de Empleados de Coinercio de Puerto Rico (CGT) is a labor organiza-tionwithin the meaning of Section 2 (3) of the Act.2.By discriminating in regard to the hire and tenure of employment of JoseRobles, thereby discouraging membership in Union de Empleados de Coinerciode Puerto Rico (CGT), the respondent has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices, within the meaning of Section 8 (1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law the under-signed recommends that the respondent, Gonzalez Padin Company, Inc., San Juan,Puerto Rico, its officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in Union de Empleados de Comercio de PuertoRico (CGT) or any other labor organization of its employees by discharging orrefusing to reinstate any of its employees, or in any other manner discriminatingin regard to their hire and tenure of employment, or any term or condition oftheir employment.(b) In any other manner interfering with, restraining, or coercing its employeesin the exercise of the right to self-organization, to form labor organizations, to joinor assist Union de Empleados de Comercio de Puerto Rico (CGT), or any other23 It cannotbe validly urged that the "liquidated damage" provision of the Puerto Ricanlaw limits the back payaward. For under Section 10 (a) of the Act the powerof the Boardto fashionan appropriate remedy to prevent the commission of unfairlabor practices is ex-clusive and "cannotbe affected by any othermeans of adjustmentor prevention that has beenormaybe established by agreement,code, law or otherwise."34By "net earnings"ismeant earnings less expenses,such as for transportation,room, andboard,incurred by anemployee in connection with obtaining work and working elsewhere thanfor therespondent,which would not have been incurred but for his unlawful discharge and theconsequent necessityof his seekingemployment elsewhere.SeeMatter of Crossett Lumber Com-pany, 8 N. L. R. B. 440. Monies received for work performed upon Federal, State, county,municipal,or other work-reliefprojects shall be considered as earnings.SeeRepublicSteelCorporationv.N. L.R.B., 311 U. S. 7. GONZALEZ PADIN COMPANY, INC.533labor organization, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of collective bar-gaining, or other mutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds will effec-tuate the policies of the Act :(a)Offer to Jose Robles immediate and full reinstatement to his former orsubstantially equivalent position without prejudice to his seniority and other rightsand privileges.0(b)Make whole Jose Robles for any loss of pay he may have suffered by reasonof the respondent's discrimination against him by payment to him of a sum ofmoney equal to the amount he normally would have earned as wages fromNovember 14, 1944, to the date of the respondent's offer of reinstatement, less hisnet earnings,25 during said period;(c)Post immediately at its store at San Juan, Puerto Rico, copies of the noticein the form attached to the Intermediate Report herein, marked "Appendix A".Copies of said notice, accompanied by a Spanish translation thereof, to be furnishedby the Regional Director for the Twenty-fourth Region, after being duly signedby the respondent, shall be posted by the respondent immediately upon receiptthereof, and maintained by it for sixty (60) consecutive days thereafter, in con-spicuous places, including all places where notices to employees are customarilypostedReasonable steps shall be taken by the respondent to insure that saidnotices are not altered, defaced, or covered by any other material;(d)Notify the Regional Director of the Twenty-fourth Region in Writingwithin ten (10) days from the date of the receipt of the Intermediate Reportwhat steps the respondent has taken to comply therewith.It is further recommended that unless the respondent notifies said RegionalDirector in writing within ten (10) days from the receipt of this IntermediateReport that it will comply with the foregoing recommendations, the National LaborRelationsBoard issue an order requiring the respondent to take the actionaforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective November 27,1945, any party or counsel for the Board may, within fifteen (15) days from thedate of the entry of the order transferring the case to the Board, pursuant toSection 32 of Article II of said Rules and Regulations, file with the Board,Rochambeau Building,Washington 25, D. C, an original and four copies of astatement in writing, setting forth such exceptions to the Intermediate Report orto any other part of the record or proceeding (including rulings upon all motionsor objections) as he relies upon, together with the original and four copies of abrief in support thereof. Immediately upon the filing of such statement of excep-tions and/or brief, the party or counsel for the Board filing the same shall servea copy thereof upon each of the other parties in said Section 33. Should any partydesire permission to argue orally before the Board, request therefor must be madeinwriting to the Board within ten (10) days from the date of the order trans-ferring the case to the Board.ARTHUR LEFF,Trial Examiner.Dated March 11, 1946.i5 See footnote,24, supra. 534DECISIONS OF NATIONALLABOR RELATIONS BOARDAPPENDIX ANOTICE To ALL EMPLOYEESPursuant to recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereljv notify our employees that:We will not in any manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labor organizations,to join or assist Union de Empleados de Comercio de Puerto Rico or anyother labor organization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection.We will offer to the employees named below immediate and full reinstate-ment to their former or substantially equivalent positions without prejudiceto any seniority or other rights and privileges previously enjoyed, and makethem whole for any loss of pay sufferedas a resultof the discrimination.JOSE RoBLEsAll our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard to hireor tenure of employment or any term or condition of employment against anyemployee because of membership in or activity on behalf of any such labororganizationGONZALEZ PADIN COMPANY, INC.Employer.By ........................................(Representative)(Title)Dated ..............................NoTE-Any of the above-named employees presently serving in the armed forcesof the United States will be offered full reinstatement upon application in accord-ance with the Selective Service Act after discharge from the armed forces.This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.